Jennifer Artesi

¥v.

DeMoulas Super Markets, Inc. d/b/a
Market Basket, and
Dennis Labatte

Case 1:19-cv-00214-AJ Document 20-3 Filed 02/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW HAMPSHIRE

Civil Action No.: 1:19-CV-00214-SM

AFFIDAVIT OF JOSEPH SCHMIDT

I, Joseph Schmidt, upon my oath depose and say:

. Imake this supplemental affidavit in support of the Defendants’ reply to Plaintiff's

objection to Defendants’ motion for summary judgment.

. lam currently employed as Operations Manager for DeMoulas Super Markets. I am fully

familiar with the facts of this case.

. Exhibit J is a true and accurate copy of documents signed by Plaintiff (formerly Tapscott)

dated between 2009 to 2016, showing that she received and acknowledged receiving
documents relating to FMLA rights. The documents include an acknowledgement of
receiving a U.S. Government issued FMLA “Fact Sheet” as stated in the documents.
These documents are contained within the personnel file produced in discovery in the
case.

Exhibit K is a true and accurate copy of documents relating to Plaintiff's request for

FMLA leave in March of 2016.

. Exhibit K contains: a) documents requesting additional leave for 5/26/16 to 6/22/16; b)

letters to Plaintiff showing that the FMLA documents were mailed to her with the
Case 1:19-cv-00214-AJ Document 20-3 Filed 02/18/20 Page 2 of 2

designation notice which is part of the exhibit; and c) return receipts showing that the
letters were signed for by Plaintiff or her husband.
Exhibit L is a true and accurate copy of time punches for Plaintiff for the time frame

March 2016—June 2016.

Signed this 18th day of February, 2020.
/s/ Joseph Schmidt

Joseph Schmidt

 

State of Massachusetts

Midge Conrity, 8s,

The above-named Joseph Schmidt, being first duly sworn, appeared before me on the
above date, and under oath execute the foregoing affidavit and acknowledged that the

statements given above are true and correct to the best of his knowledge and belief.

 

Notary Public/Justice of the Peace

My Commission Expires:F 2p /5S 99 DY

HAYLEY MARIE PARNELL
Notary Public
ty Commonwealth of Massachusetts

My Commission Expires
February 15, 2024

 
